Citation Nr: 0531826	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  04-05 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disability, 
including contact dermatitis and latex allergy.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1966 and from January 1967 to January 1970.  

Procedural history

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for a 
skin disability.  The veteran was notified of the decision in 
a February 2003 letter.  Later that month, he submitted a 
notice of disagreement and a Statement of the Case was issued 
to him in October 2003.  In February 2004, the veteran 
submitted a VA Form 9, thereby perfecting his appeal.

It is noted that on his February 2004 VA Form 9, the veteran 
failed to indicate whether or not he wished to present 
testimony at a Board hearing in connection with his appeal.  
In a subsequent VA Form 9, however, the veteran specifically 
indicated that he did not wish to attend a Board hearing.  
Absent any further requests from the veteran, therefore, the 
Board finds that a hearing is not necessary.  38 C.F.R. 
§ 20.700, 20.703 (2005).  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

The veteran seeks service connection for a skin disability, 
including contact dermatitis and a latex allergy.  He argues 
that service connection is warranted because he was treated 
for a skin disorder in service and continues to experience 
episodes of skin rashes to the present day.  He also 
speculates that his current skin disorder may be due to 
exposure to Agent Orange in Vietnam.  

Reasons for remand

VCAA notice

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has an obligation to notify the veteran of the information 
and evidence needed to substantiate and complete his claim, 
and of what part of that evidence he is to provide and what 
part VA will attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2005); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
must also generally advise the veteran to submit or identify 
any additional evidence he feels will support his claim.  
Id.; see also Pelegrini v. Principi (Pelegrini II), 17 Vet. 
App. 412 (2004).  

A review of the record indicates that in August 2002 and 
January 2004 letters, the RO advised the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence he is to provide 
and what part VA will attempt to obtain for him.  The 
letters, however, did not specifically advise him to submit 
any additional evidence he felt would support his claim.  
Because the letter did not fully satisfy the "fourth 
element" of the VCAA notice requirement, see 38 C.F.R. 
§ 3.159(b),  and because the Board cannot rectify this 
deficiency on its own, see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), this must be accomplished on remand.  

Medical records

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
This duty includes making as many requests as are necessary 
to obtain relevant records from a Federal department or 
agency.  VA will only end these efforts if it is concluded 
that the records sought do not exist or that further attempts 
to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) 
(2005).  

In this case, the veteran reports that he was examined for a 
skin disability at the Louisville VA Medical Center (VAMC) 
"soon after" returning from Vietnam in January 1970.  Any 
records documenting that claimed visit have not yet been 
associated with the claims folder.  Thus, a remand for 
additional development action is required.  

In addition, the veteran contends that he has been treated 
for a skin disorder on a continuous basis since his 
separation from service.  The medical evidence of record 
currently consists of the veteran's service medical records, 
as well as post-service medical records dated no earlier than 
July 2001.  Thus, the record on appeal contains a gap of more 
than 30 years between the veteran's separation from service 
and treatment for his currently-claimed disability.  The 
veteran is advised that it would be beneficial to his claim 
to specifically identify records of treatment for a skin 
disability for the period from 1970 to 2001, aside from the 
aforementioned Louisville VAMC records.  The veteran  is 
further advised that he must provide enough information to 
identify and locate the existing records, including person, 
company, agency, or other custodian holding the records, as 
well as the approximate time frame covered by the records.  
38 C.F.R. § 3.159 (c)(1)(i) (2005).  

VA examination

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  

In this case, the veteran was afforded a VA medical 
examination in October 2002.  Although no objective skin 
disorder was observed at the time of the examination, based 
on the veteran's reports, the examiner diagnosed him as 
having a history of contact dermatitis with severe latex 
allergy.  The record, however, contains no medical opinion 
regarding the etiology of the veteran's claimed skin 
disorder.  As a result, the Board finds that another VA 
medical examination and opinion is required.

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must furnish the veteran an 
appropriate letter to ensure compliance 
with the notice requirements set forth in 
the VCAA and its implementing 
regulations, in particular the "fourth 
element" referred to in the Board's 
discussion above.

2.  VBA should contact the Louisville 
VAMC and request copies of the veteran's 
medical records for the period from 
January 1970 to December 1973.  If the 
requested records are not available, this 
should be documented in the veteran's VA 
claims folder.

3.  The veteran should be scheduled for 
an examination to determine the 
existence, nature and etiology of any 
current skin disability.  The claims 
folder should be made available to and be 
reviewed by the examiner.  The examiner 
is specifically requested to provide a 
diagnosis of any skin disorders found to 
be present and comment on whether it is 
at least as likely as not that any such 
skin disorder is causally related to the 
veteran's military service or any 
incident therein.  

The examiner should also comment on 
whether any diagnosed skin disorder is of 
an allergic etiology.  If so, the 
examiner should comment on whether any 
allergic manifestations subside in the 
absence of or removal of the allergen.  

A report of the examination should be 
associated with the veteran's VA claims 
folder. 

4.  The claim should then be 
readjudicated.  If such action does not 
resolve the appeal, the veteran should be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).

 
 
 
 

